DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
Claims 1, 2, 4-6, and 9-10 are pending following amendment to the claims.
Allowable Subject Matter
Claims 1, 2, 4-6, and 9-10  allowed.
The following is an examiner’s statement of reasons for allowance: Claims are directed towards a sleep stage classification system which makes use of EEG, EOG and EMG signals input into a neural network system with different layers to quantify sleep stages and a data correction element to fill in missing data points. Prior art teaches systems for classifying sleep stages from EEG, EOG, and EMG signals (see Kempfner US20150126821A1) and similar patents described utilizing the specific neural network layering method to assist the classification of relevant data (see Molina US20190192069A1 and Shimol US20170215808A1). However, prior art does not teach the system described which includes the claimed inference model validator and inference model performance improver which includes “a service module configured to output a sleep stage classification result for the processed signal data by deploying a sleep stage classification model having a currently validated highest performance;” and “a training module configured to iteratively conduct a search on a hyperparameter of the deployed sleep stage classification model and to validate the deployed sleep stage classification model based on the iterative search result”. Prior art further does not describe the data correction processor which is “configured to process a correction or an interpolation of the signal data for an omitted portion in response to an omission of the portion of the signal data, and wherein the data correction processor is configured to measure a differential value of the signal data as a secondary change rate of the signal data, to blank-process a portion in which the secondary change rate is largest in the signal data, and to restore a signal of a defect portion by performing a primary interpolation on the blank-processed portion.” With the above features not being found in relevant prior art the claims are placed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 August 2022